BLATCHFORD, District Judge.
In this case let an order be entered reciting the filing of the petition of Marshall P. "Wilder and others, and the issuing of the order to show cause thereon, and the hearing on the same, and on the affidavits in support of and in opposition to the same, and referring it to the clerk of this court, to call a meeting before him of all the creditors whose names and addresses and the amounts of the debts due to them are shown in the statement of the debtors produced at the meeting at which the resolution for composition was passed, by a notice of ten days, to be given in the manner set forth in the form of order calling a first meeting for composition, such notice to state that the object of the meeting is to take testimony as to whether the composition of twenty-five cents on the dollar set forth in the resolution passed at a meeting of creditors, held November 9th. 1874. cannot, for any cause set forth in said petition and affidavits, proceed without injustice or undue delay to the creditors or to the debtors, or ought, for any such cause, to be set aside, for the reason that E. R. Mudge, Sawyer & Co., Wheelwright, Anderson & Co., Converse, Stanton & Davis, and Fitzsimmons, Clark & Co., creditors of said . debtors, received from George B. Nichols, prior to the confirmation of said composition by the court, forty cents on the dollar for their claims against said debtors, as an inducement to them to withdraw their opposition to such confirmation, without the knowledge of such fact being communicated to the other creditors, or to the court, prior to such confirmation, and assigned their claims to said Nichols. The order will also provide that such notice shall also be served on said debtors and on said Nichols; that the said clerk shall, at such meeting, take such testimony on the matters aforesaid, as shall be produced by any of the said parties on whom notice is to be served, the said petitioners to have the affirmative in putting in such testimony; and that the clerk shall report such testimony to the court, and the matter shall then be brought on for hearing, on notice, on said petition, affidavits and testimony.